Blackburn, Presiding Judge,
concurring specially.
I concur only in the judgment of the majority, not the analysis. I write separately to discuss the reasons why the trial court appropriately dismissed the appellants’ case for their failure to file a transcript.
Unless an extension of time is properly requested, a transcript must be filed within 30 days of the notice of appeal in a case. OCGA § 5-6-42. “The trial court may, after notice and hearing, order an appeal dismissed for a party’s failure to file a transcript on time only if the delay was (1) unreasonable, (2) inexcusable, and (3) caused by such party. OCGA § 5-6-48.” Dalton v. Vo, 224 Ga. App. 382 (480 SE2d 377) (1997).
In this case, it is clear that the appellants are responsible for the omission of the transcript because they failed to request its filing in a timely manner. Likewise, as discussed by the majority, the appellants’ six-month failure to request the transcript is inexcusable, especially since they were told that the record could not be transferred to this Court without it. The only remaining question is whether the appellants’ six-month delay in requesting a transcript was unreasonable.
The threshold question of whether a delay in filing a transcript is unreasonable is a separate matter from the *548issue of whether such a delay is inexcusable, and refers principally to the length and effect of the delay rather than the cause of the delay. ... In Jackson v. Beech Aircraft Corp., 213 Ga. App. 172 [(444 SE2d 359), this Court] said that an unreasonable delay may be defined as a delay which may affect an appeal by: (a) directly prejudicing the position of a party by allowing an intermediate change of conditions or otherwise resulting in inequity; or (b) causing the appeal to be stale (see, e.g., Cousins Mtg. &c. v. Hamilton, 147 Ga. App. 210 (248 SE2d 516)), such as, by delaying just disposition of the case, by preventing placement of the case on the earliest possible appellate court calendar, or by delaying the docketing of the appeal and hearing of the case by an appellate court.
(Punctuation omitted.) Cook v. McNamee, 223 Ga. App. 460, 461 (477 SE2d 884) (1996).
In this case, the appellants inexcusably failed to take any action regarding the filing of a transcript for over 190 days after the filing of their notice of appeal. There is no doubt that this mismanagement of this appeal prevented its placement on the earliest possible appellate court calendar and delayed both its docketing and hearing. Therefore, this appeal should be considered stale, and the trial court correctly dismissed it.
The special concurrence by Judge Ellington contends that in dismissing appeals the primary focus should be on a determination of prejudice rather than delay and, as such, a six-month delay should not presumptively render modern litigation stale. While this position may be appropriate at the trial level, it is not at the appellate level where prejudice must be presumed. This is so because there has been an adjudication on the merits which is presumptively correct, and justice delayed is justice denied.
At the point that a notice of appeal has been filed, the litigation has reached a discrete stopping point at which a trial court has made some decision and a transcript can be drawn up reflecting the matter’s development. At that point, to prevent inequitable delays, a notice of appeal must be filed within 30 days, OCGA § 5-6-37, and a transcript must be filed 30 days thereafter, OCGA § 5-6-42. The reason for these deadlines is to prevent staleness and ensure that matters can be heard by this Court as quickly as possible. At this point, the law presumes that justice has been done. The party disputing this fact has a heavy burden which must be timely met. Justice delayed is justice denied. As the overwhelming majority of cases which are appealed are affirmed, it is important that the correct rulings of the trial court be affirmed as quickly as is reasonable. To that *549end, a framework, of which OCGA § 5-6-48 (c) and the concept of staleness are integral parts, has been developed which not only facilitates, but mandates the timely filing of materials for our consideration. To preserve this Court’s judicial function, this framework must be strongly enforced, whether the litigation below has lasted for days or years.
If this were not the case, justice would be inappropriately denied. Also, this Court’s ability to follow the two-term rule could be unduly compromised. If the trial court has ruled properly, an appellee should not be held in an appellate limbo in which its rights cannot be enforced. On the other hand, if an incorrect decision has been made, an appellant should receive relief therefrom post haste. To ensure this equitable result, the procedural process, including time limitations, must be followed. Otherwise, legal rights obtained at trial are unenforceable, and the system is frustrated.